772 F.2d 908
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEONARD A. SPOELMAN, PETITIONER-APPELLANT,v.COMMISSIONER OF INTERNAL REVENUE, RESPONDENT-APPELLEE.
NO. 84-1795
United States Court of Appeals, Sixth Circuit.
8/13/85

U.S.T.C.
VACATED AND REMANDED

ORDER

1
BEFORE:  KEITH and KRUPANSKY, Circuit Judges; and GIBBONS, District Judge.*


2
This appeal is before the Court on a motion by the Commissioner for a limited remand of the case to the Tax Court.  Spoelman has filed a response in opposition to the motion.


3
Spoelman's petition before the Tax Court requested redetermination of a deficiency assessed against him by the Commissioner.  The Tax Court found that his arguments were frivolous and assessed a penalty against him.  The Commissioner's motion before this Court states that Spoelman did raise a colorable claim in the Tax Court concerning the number of exemptions to which he was entitled.  The Commissioner argues that any remand should be limited to the issue of exemptions and should not include the issue of the penalty assessed by the Tax Court.  Spoelman argues that the entire case should be remanded to the Tax Court.


4
We agree with the Commissioner that this case should be remanded for further proceedings on the exemption issue.  However, we believe that the entire case should be remanded to the Tax Court.  After considering the exemption issue, the Tax Court may want to eliminate or reduce the amount of the penalty, or leave the penalty the same.  The Tax Court's decision on both the exemption and penalty issues can then later be reviewed by this Court.


5
The Commissioner's motion for a limited remand is denied.  The order of the Tax Court is vacated and the case is remanded for further proceedings.  Rule 9(d)(4), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation